Citation Nr: 1116527	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  09-11 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUES

1.  Entitlement to an effective date earlier than March 9, 2007, for the grant of service connection and assignment of a 10 percent rating for tinnitus.  

2.  Entitlement to an effective date earlier than March 9, 2007, for the grant of service connection and assignment of a noncompensable rating for bilateral hearing loss.

3.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel
INTRODUCTION

The Veteran served on active duty from November 1967 to November 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the RO in Detroit, Michigan, which granted service connection for tinnitus and bilateral hearing loss, assigning effective dates of March 9, 2007, and a noncompensable initial rating for bilateral hearing loss.  

The Veteran also appealed the initial compensable rating assigned for his tinnitus.  He withdrew that claim in a March 2009 letter.

The Veteran requested a personal hearing before a Decision Review Officer at the RO.  The Veteran failed to report for his scheduled hearings twice, in December 2009 and April 2010.  He has not provided good cause for his failure to report.  The request is deemed withdrawn.  


FINDINGS OF FACT

1.  The Veteran's original claim for service connection for tinnitus and bilateral hearing loss was received by the RO on March 9, 2007; subsequently, service connection for tinnitus and bilateral hearing loss was granted, effective March 9, 2007.  

2.  The Veteran's claims were not received within one year of his separation from service.  

3.  The Veteran's service-connected bilateral hearing loss has been manifested by Level I impairment in the right ear and Level VI impairment in the left ear. 

4.  The schedular criteria are adequate to rate the Veteran's disability.


CONCLUSIONS OF LAW

1.  There is no legal entitlement to an effective date earlier than March 9, 2007, for service connection and compensation for tinnitus.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2010).

2.  There is no legal entitlement to an effective date earlier than March 9, 2007, for service connection and compensation for bilateral hearing loss.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2010).

3.  The criteria for an initial compensable evaluation for bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, 4.86, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for earlier effective dates and an initial compensable rating for bilateral hearing loss.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet.App. 362, 368 (2001).  The Veteran does not contest the material facts described below regarding his earlier effective date claims, namely his dates of honorable, active service and the date of his initial filing for compensation benefits for tinnitus and bilateral hearing loss.  The Board also notes that the Veteran was discharged for the expiration of his term of service and has not alleged that he filed a claim for compensation at discharge.  The Board need not obtain the Veteran's service personnel records.  McGee v. Peake, 511 F.3d 1352, 1358 (Fed. Cir. 2008).  The Board has determined that there is no material question of fact remaining in this case.  Accordingly, there is no additional evidence that may be submitted by the Veteran that can alter the outcome and the Veteran has made no specific argument regarding the criteria of entitlement, as discussed below.  There is no additional assistance that VA might provide under the VCAA.  Therefore, any deficiencies in VCAA notice or assistance regarding the earlier effective date claims are moot.  Valiao v. Principi, 17 Vet.App. 299 (2003); Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).

As to the initial rating claim for bilateral hearing loss, under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The instant claims arise from granted claims of service connection.  The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements in initial ratings cases.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2006).

Prior to initial adjudication of the Veteran's claim, an April 2007 letter fully satisfied the duty to notify provisions, including notice of the degree of disability and effective dates.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran's Social Security Administration records have been associated with the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the rating claim.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).  

The RO provided the Veteran an appropriate VA examination in 2007.  The Veteran has not reported receiving any recent treatment specifically for this condition (other than at VA and the private treatment mentioned above, records of which are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The 2007 VA examination report is thorough and supported by VA outpatient treatment records.  During the course of the appeal, Compensation and Pension (C&P) hearing examination worksheets were revised to include a discussion of the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans, Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2010).  In this case, the VA examination occurred after the change and reports note merely general complaints, such as difficulty understanding speech, especially when in a noisy background.  However, in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the United States Court of Appeals for Veterans Claims (Court) noted the worksheet revisions, but also noted that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  The Veteran has not alleged any prejudice caused by a deficiency in the examinations here.  He argues only that he should receive a higher rating.  The May 2007 VA examination is adequate.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).


II. Earlier Effective Dates

The Veteran contends that he should receive an effective date earlier than March 9, 2007, for service connection for both tinnitus and bilateral hearing loss.  For the reasons that follow, the Board concludes that earlier effective dates are not warranted.  

The effective date of an award of service connection based on a claim received more than one year after a Veteran's discharge from service will be the later of the date of receipt of claim or the date entitlement arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

A specific claim in the form prescribed by the Secretary is necessary for disability benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

The pertinent facts in this case are that the Veteran filed an original application for compensation on March 9, 2007, in which he claimed entitlement to service connection for tinnitus and bilateral hearing loss.  Based on the March 9, 2007, claim, service connection was granted in April 2008, effective March 9, 2007. 

The first question is whether a claim for service connection for tinnitus or bilateral hearing loss was received by VA prior to March 9, 2007.  The Board finds that it was not.

Prior to March 9, 2007, the Veteran had never filed a service connection claim for tinnitus or bilateral hearing loss.  The Veteran had filed previous compensation claims, such as service connection and increased ratings claims in April 2005 and February 2006.  There is no mention of tinnitus, bilateral hearing loss, or any other disability pertaining to the ear or its function.  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998).  Similarly, the Veteran did not file for service connection within one year of separation from service.  Thus, there is no provision in the law for awarding an earlier effective date based on the assertion that the disability existed before the veteran filed the claim.  The fact that VA has granted service connection for the Veteran's tinnitus and bilateral hearing loss, many years after the Veteran's service is irrelevant.  The record does not include any communication from the appellant or a representative received prior to March 9, 2007, that may reasonably be construed as an indication he was seeking service connection for tinnitus or bilateral hearing loss.

The Board is constrained by the law and regulations made by the Congress governing the establishment of effective dates for the award of compensation.  Thus, notwithstanding the Veteran's assertions as to why an earlier effective date should be assigned, the fact remains that the appellant filed his claim for service connection on March 9, 2007, which was more than one year after his separation from active service.  In light of this fact, the Board concludes that an earlier effective date is not warranted in this case under VA regulations governing effective dates for awards based on an original claim for service connection.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i), (q)(1)(i) and (ii), and (r).

III. Increased Ratings

The Veteran contends that he is entitled to an initial compensable rating for his bilateral hearing loss.  In his Notice of Disagreement, the Veteran contends that his hearing loss should be rated as at least 60 percent disabling.  For the reasons that follow, the Board concludes that an increased rating is not warranted.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2010). 

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  38 C.F.R. § 4.85 (2010).  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.

On VA audiologic evaluation in May 2007, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
30
30
30
LEFT
55
60
45
50
45

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 60 percent in the left ear.

The Veteran was treated for a brain aneurysm in 2005, including surgery in the area of the left ear.  The examiner at the May 2007 VA examination indicated that the left ear hearing loss should be considered the result of the aneurysm, not service.  The Veteran did file a claim for service connection for the aneurysm but was denied.  He did not appeal that determination.  

Using Table VI in 38 C.F.R. § 4.85, the puretone average and speech recognition score are combined to give each ear a numeric designation for use on Table VII to determine the correct disability level.  The right ear had a puretone average of 32.5 dB and a speech recognition score of 96; therefore the right ear received a designation of I.  The left ear had a puretone average of 50 dB and a speech recognition score of 60; therefore the left ear received a designation of VI.  The point where I and VI intersect on Table VII then reveals the disability level for the Veteran's hearing loss, which in this case does not reach a compensable level.

The Board has considered that the May 2007 examiner indicated that the left ear hearing loss should be considered a part of the aneurysm, not the result of service.  The RO granted service connection for bilateral hearing loss, requiring consideration of some level of hearing loss on the left side.  Even including the aneurysm related hearing impairment, the evidence does not support the assignment of a compensable rating.  The outcome will be the same regardless of whether the aneurysm related loss is included.  Therefore, no further inquiry into the relative amount of hearing loss attributable to service rather than the aneurysm is required.  

The regulations have two provisions for evaluating veterans with certain patterns of hearing impairment that cannot always be accurately assessed under § 4.85 because the speech discrimination test may not reflect the severity of communicative functioning that these veterans experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  38 C.F.R. § 4.86(a) indicates that if puretone thresholds in each of the specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, an evaluation can be based either on Table VI or Table VIa, whichever results in a higher evaluation.  This provision corrects the fact that with a 55-decibel threshold level (the level at which speech becomes essentially inaudible) the high level of amplification needed to attempt to conduct a speech discrimination test would be painful to most people, and speech discrimination tests may therefore not be possible or reliable.  See 64 Fed. Reg. 25209 (May 11, 1999).  38 C.F.R. § 4.86(b) indicates that when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIa, whichever results in the higher numeral, and that numeral will then be elevated to the next higher Roman numeral.  This provision compensates for a pattern of hearing impairment that is an extreme handicap in the presence of any environmental noise, and a speech discrimination test conducted in a quiet room with amplification of sound does not always reflect the extent of impairment experienced in the ordinary environment.  Id.  However, in this case, the audiometric results from the VA examination do not meet these criteria, and the Veteran's disability cannot be evaluated under the alternative rating scheme.

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).  

The schedular evaluation for the Veteran's bilateral hearing loss disability is not inadequate.  The Veteran reported difficulty when many people are speaking around him, in noisy environments or soft speech in any environment.  The Veteran reported that he was unemployed.  It does not appear that the Veteran has an "exceptional or unusual" disability; he merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations for that service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, supra.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered the possibility of staged ratings.  The Board, however, concludes that the criteria for an initial compensable rating have at no time been met.  Accordingly, staged ratings are inapplicable.  See id.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's initial rating claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an effective date earlier than March 9, 2007, for the grant of service connection and assignment of a 10 percent rating for tinnitus is denied.  

Entitlement to an effective date earlier than March 9, 2007, for the grant of service connection and assignment of a noncompensable rating for bilateral hearing loss is denied.

Entitlement to an initial compensable rating for bilateral hearing loss is denied.




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


